Citation Nr: 1735043	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-02 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating greater than 10 percent for degenerative joint disease (DJD) of the left knee, status post meniscectomy, with scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, N.O., and T.O.


ATTORNEY FOR THE BOARD

L. McCabe


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied entitlement to a disability rating greater than 10 percent for DJD of the left knee, status post meniscectomy, with scars.  In an October 2012 rating decision, the RO awarded a separate 20 percent rating for instability of the left knee under Diagnostic Code 5257, effective from June 8, 2011.  

The Board notes that in June 2013, the Veteran submitted a claim for service connection for an anterior cruciate ligament (ACL) tear of his left knee.  However, the Board points out that he is already service connected and compensated for his left knee instability, to include the residuals and symptomatology associated with his ACL tear.

The Board remanded this case in August 2015 in order to schedule the Veteran for a hearing before the Board.  Thereafter, he testified at a hearing before the undersigned in September 2015.  A transcript of the hearing is of record.  

The case was again before the Board in January 2016, at which time the Board dismissed the issue of entitlement to a disability rating greater than 20 percent for instability of the left knee, as the Veteran withdrew that claim on the record at the September 2015 board hearing.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

As concerning the claim for a higher rating for the service connected left knee DJD, status post meniscectomy, with scars, the Board remanded the issue for additional development, including for the provision of a contemporaneous VA examination address the current nature and severity of the left knee disability.  That development having been completed, the case has returned to the Board.  

Unfortunately, as will be discussed below, still further development is required in light of the precedential decision of the U.S. Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, the appeal as concerning the issue of entitlement to a disability rating greater than 10 percent for DJD of the left knee, status post meniscectomy, with scars, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Yet another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

In particular, as alluded to in the introduction above, the claim must be remanded for a new examination that complies with Correia, 28 Vet. App. 158.  In this regard, since the Board's last remand, the Court issued a precedential decision holding that, for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. at 169-70 (citing 38 C.F.R. § 4.59 (2016)).  Furthermore, if the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she must clearly explain why that is so.  Id. at 170. 


Although the report submitted in conjunction with the most recent VA examination, conducted in June 2016, provides range of motion results, it does not specify the type of testing on which these results were based (i.e. active or passive, weightbearing or non-weightbearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991).

Additionally, as the case is being remanded, the Veteran should also be afforded another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain on his behalf, especially since it appears that he has undergone significant private medical treatment for his left knee disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claim of entitlement to an increased rating for his service connected left knee condition.

The Veteran should be invited to submit this evidence himself or to request VA to obtain it on his behalf. Authorized release forms (VA Form 21-4142) should be provided for this purpose.


If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the claims file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Upon receipt of any additional records, schedule the Veteran for an appropriate VA examination(s) to assist in determining the nature and current level of severity of his service-connected left knee disability.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies.  All pertinent symptomatology should be reported in detail.

In particular, the examiner(s) should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question and any paired joint(s).  See Correia v. McDonald, 28 Vet. App. 158   (2016).

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

3.  Thereafter, review the claims file and ensure that all requested development actions have been completed in full.  Then, if any development is incomplete, appropriate corrective action must be implemented.  See Stegall v. West, 11 Vet. App. 268.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, which are mandated by the Court's holding in Correia v. McDonald.  If the examination report does not include adequate responses to the specific directives requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




